DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the sealing support structure may direct coolant onto the circuitry" (see lines 7-8) in conjunction with “at least a portion of the sealing support structure is located within the perimeter area of the top surface of the substrate” (see last two lines). Also see applicant’s arguments (see REMARKS of 5/3/2022, page 6, 2nd last paragraph to page 9, 1st paragraph), which are persuasive.
Claims 11-18 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 11 that requires “at least a portion of the sealing support structure is located within the perimeter area of the top surface of the substrate" (see lines 8-9) in conjunction with “a pocket that is open at a top end and extends down to the circuitry to enable coolant received through the top end to directly contact the circuitry” (see last two lines). Also see applicant’s arguments (see REMARKS of 5/3/2022, page 6, 2nd last paragraph to page 9, 1st paragraph), which also apply to claim 11 and are persuasive.
Claims 19-21 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 19 that requires “an adhesive between the sealing support structure and the at least a portion of the one or more chips" (see lines 6-7) in conjunction with “the sealing support structure provide a hermetic seal for coolant delivered to the one or more chips” (see last two lines). Also see applicant’s arguments (see REMARKS of 5/3/2022, page 6, 2nd last paragraph to page 9, 1st paragraph), which also apply to claim 19 and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892